 

CONTINUATION AND EXTENSION OF TERM OF

EMPLOYMENT AGREEMENT BETWEEN

JAKKS PACIFIC, INC. AND JOEL M. BENNETT

 

THIS AGREEMENT is entered into on February 18, 2014 by and between Joel M.
Bennett (“Executive”) and JAKKS Pacific, Inc., a Delaware corporation (“JAKKS”
or the “Company”).

 

WHEREAS, Executive and the Company entered into an Employment Agreement dated
October 21, 2011 (the “Employment Agreement”); and

 

WHEREAS, the Term of the Employment Agreement expired on December 31, 2013 and
Executive has continued to be employed by the Company as its Chief Financial
Officer and Executive Vice President thereafter, and

 

WHERAS, Executive and the Company wish to renew and continue the Term of the
Employment Agreement from January 1, 2014 and extend the Term as provided
herein, and modify the Employment Agreement in the manner set forth herein
without modifying, changing or otherwise amending any other provisions of the
Employment Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises, representations and
warranties set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:

 

1.      Capitalized terms used and not defined herein have the respective
meanings ascribed to them in the Employment Agreement.

 

2.      Executive and Company agree that the Employment Agreement as modified
hereby is deemed to have been renewed and continued from January 1, 2014 without
interruption and the Term of the Employment Agreement is extended to and
including December 31, 2015, subject to earlier termination on the terms and
conditions provided in the Employment Agreement.

 

3.      Executive and Company confirm that Executive’s Base Salary as of
December 31, 2013 was $450,000 and shall be increased to the annual rate of
$460,000.00 as of January 1, 2014. Notwithstanding the provisions to the
contrary of Section (a) of the Employment Agreement there shall be no minimum
annual increase in the annual rate of Executive’s Base Salary, and any increase
in Executive’s Base Salary shall require the approval of the Compensation
Committee.

 

4.      The reference in Section 15(e) and Section 16(c) of the Employment
Agreement to “December 31, 2013” is replaced with the words “the balance of the
Term”.

 

5.      Except as expressly set forth herein, all other terms and provisions of
the Employment Agreement as amended shall remain in full force and effect and
unmodified hereby, and Executive shall be entitled to continue to receive all
other benefits provided thereunder.

 

[Balance Of This Page Deliberately Left Blank Signature Page Follows]

 



 

 

 

IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as of the
day and year first above written.

 



  THE COMPANY:         JAKKS PACIFIC, INC.         By:       Name: Stephen G.
Berman     Title: President and Chief Executive Officer

 

  Date:    February 18, 2014       EXECUTIVE:         Joel M. Bennett

  



 

 